Citation Nr: 0735152	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  02-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to service connection for scleroderma with 
Raynaud's syndrome, claimed as frostbite of the hands 
(hereinafter scleroderma).  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from April 1964 to 
June 1965.  

The Board of Veterans' Appeals (Board) remanded the issues on 
appeal to the RO in September 2005 for additional 
development.  



FINDINGS OF FACT

1.  An innocently acquired psychiatric disorder is not shown 
to have been manifested in service or for many years 
thereafter.  

2.  The veteran is shown to have had a personality disorder 
which, in part, led to his being administrative discharged 
from service.  

3.  The currently demonstrated generalized anxiety disorder 
and an adjustment disorder are not shown to be due to any 
event or incident of the veteran's period of active service.  

4.  The veteran is not shown to have manifested complaints or 
findings of scleroderma or any cold injury to the hands in 
service or for several years thereafter.  

3.  The currently demonstrated scleroderma is not shown to be 
due to any documented event or incident of the veteran's 
period of active service.  



CONCLUSIONS OF LAW

1.  The veteran does not have an innocently acquired 
psychiatric disability including any due to a generalized 
anxiety disorder or an adjustment disorder due to disease or 
injury that was incurred in or aggravated by active duty; a 
personality disorder is not disease or injury for VA 
compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  The veteran's disability manifested by scleroderma with 
Raynaud's syndrome, is not due to disease or injury that was 
incurred in or aggravated by active duty; nor may any be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not sent in this 
case until later in the claims process.  

Nevertheless, in February 2004, September 2005, and January 
2006, the RO sent the veteran a letter, with a copy to his 
representative, in which he was informed of the requirements 
needed to establish service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Private evidence was subsequently added to 
the claims file after the February 2004 and September 2005 
letters.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was informed in the July 
2007 Supplemental Statement of the Case that a disability 
rating and effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted, including in June 2007.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Moreover, in the case of Raynaud's syndrome, service 
connection may be granted if such disorder is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  


Analysis

Psychiatric Disorder

The veteran's service medical records show that he complained 
of an upset stomach  beginning in May 1964, and anxiety 
reaction, light to moderate, was noted.  The veteran was seen 
in the Mental Health Clinic later in May 1964, and the 
diagnosis was that of emotional instability reaction, 
chronic, moderate, existed prior to service.  An anxiety 
reaction was noted in October 1964.  

On psychiatric evaluation in March 1965, there was no 
evidence of psychosis, neurosis or brain damage.  It was 
recommended that, due to the veteran's youth, passive 
dependent personality, poor judgment, poor performance of 
duty, and overall inability to adjust to the demands of the 
military, he should be considered unsuitable and separated 
from service.  

On his May 1965 medical history report, he noted having 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble; a passive dependent personality was note on 
medical evaluation in May 1965.  

The initial post-service notation of a psychiatric problem 
was when the veteran was hospitalized at a private facility 
in June 1984 for depression after his wife left him.  The 
final diagnosis was that of dysthymic disorder with suicidal 
intent.  

According to an October 2000 VA treatment record, it was as 
likely as not that the psychiatric problem began in service.  

According to a March 2004 VA evaluation, the veteran had a 
chronic adjustment disorder, in partial remission, that 
appeared to be related to some physical and emotional 
problems that the veteran felt were related to being kicked 
out of the service.  

A VA evaluation was also conducted in June 2007.  After 
review of the claims file and examination of the veteran, the 
VA examiner concluded that the veteran had a dependent 
personality disorder in service that preexisted service and a 
current generalized anxiety disorder and an adjustment 
disorder that were unrelated to service.  

According to the examiner, the veteran's "difficulties in 
the military and his current ongoing psychiatric difficulties 
were all a function of his personality disorder, which was 
apparent before, during and after his service time."  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the 
June 2007 VA opinion against the claim to be more credible 
than the October 2000 VA treatment record and March 2004 VA 
opinion in favor of the claim.  

Although the October 2000 VA treatment record notes that the 
veteran was in combat and carries a diagnosis of post-
traumatic stress disorder (PTSD), the veteran was not in 
combat and there is no diagnosis of PTSD on file.  

With respect to the March 2004 opinion, the Board notes that 
this, while based on a review of the record, was somewhat 
contradictory because although the examiner diagnosed an 
adjustment disorder that "appear[ed] to be related to some 
physical and emotional problems he [felt] were related to 
being kicked out of the Army," the examiner subsequently 
concluded that the adjustment reaction "[did] not account 
for the problems he had in the service necessarily.  He 
seemed to have trouble adjusting to the service due to 
personal immaturity at that time in his life."  

The June 2007 VA five page report was based on a review of 
the entire record, including the March 2004 evaluation, and a 
thorough evaluation of the veteran and concluded that the 
veteran's problems in service and after discharge are due to 
his preexisting personality disorder.  

The Board notes that personality disorders are not considered 
to be diseases or injuries for VA compensation purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).

The Board concludes that the June 2007 opinion is more 
credible than the prior evidence that could be construed in 
favor of the claim because it incorporates a review of all of 
the prior evidence, includes an up to date evaluation of the 
veteran's condition, and is clear in its conclusions.  

In addition to the medical evidence, the Board has considered 
the veteran's written statements in which he contends that 
any preexisting psychiatric problem was aggravated by 
service.  

The Board notes, however, that questions of medical diagnosis 
or causation require the specialized knowledge and experience 
of a trained physician.  A layperson is not competent to make 
a determination that a particular disability is the result of 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based on the totality of the evidence discussed hereinabove, 
the Board finds that service connection for an innocently 
acquired psychiatric disorder must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the evidence preponderates against the claim, 
and that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


Scleroderma

The veteran asserts that his scleroderma is due circulatory 
damage in his hands sustained in service from exposure to 
excessive cold and that symptoms were manifested within a 
year of service discharge.  

The veteran's service medial records, including his May 1965 
separation examination report, do not contain any complaints 
or findings involving damage from the cold or problems with 
his hands.  Significantly, the veteran did not report a 
history of hand disability on his May 1965 discharge medical 
history report.  

Although the veteran said that he did not report a problem 
with his hands during service because he was told by his 
superiors that he would be released from service if he did, 
there is no record of complaints or treatment for a number of 
years after service discharge.  

In fact, there was no finding of hand symptomatology, 
including frostbite, on United States Army Reserve medical 
examination reports in November and December 1976 or on a 
Reserve medical history report in December 1976.  

The initial postservice notation of a problem with the 
veteran's hands was not until February 1977, when it was 
noted that the veteran had undergone surgery for Raynaud's 
Phenomenon, which he said that he had had for 10 years.  

Although the veteran has also said that he has had Raynaud's 
syndrome since he was 19, which could put it within a year of 
service discharge, it was noted in an April 1989 report from 
the Pennsylvania Bureau of Disability Determination that the 
original diagnosis of Raynaud's syndrome was in 1969, which 
is several years after service discharge, and that full-blown 
CREST (calcinosis, Reynaud's phenomenon, esophageal motility 
disorders, sclerodactyly, and telangiectasia) syndrome was 
diagnosed in 1983.  

The evidence in favor of the claim involves June and August 
2000 statements from D.P.A., M.D., and F.Q.M., M.D., who said 
that the veteran sustained circulatory damage as a result of 
excess cold exposure during service in Germany and was 
apparently inappropriately advised not to report the injury 
at the time.  

Drs. A and M concluded that frostbite incurred during service 
could exacerbate any deficient circulation stemming from 
CREST syndrome.  

However, according to the June 2007 opinion from a VA 
examiner who reviewed the claims file and examined the 
veteran, because it was unclear from the record and the 
veteran's history when he was diagnosed with CREST, it would 
be mere speculation to opine concerning whether CREST was 
manifested within a year of discharge.  

The Board would point out that the above-noted private 
medical reports do not involve an actual review of the 
veteran's claims file, as did the VA reviewer who said that 
it would be speculative to say that symptoms of CREST were 
manifested within a year of service discharge.   

Because the private examiners did not review the veteran's 
clinical history and do not provide a rationale for their 
conclusion, the Board finds that their conclusion that the 
veteran incurred circulatory damage as a result of excess 
cold exposure during service is based on the subjective 
history provided by the veteran.  

Consequently, as there is no competent evidence to document a 
cold injury in service or within a year of discharge, as the 
veteran himself has indicated on several occasions that 
Reynaud's syndrome was not found until more than a year after 
discharge, and as the opinions in favor of the claim are 
based on the history provided by the veteran without any 
supporting rationale, the Board finds that the evidence 
against the claim is more probative than the evidence in 
favor of the veteran's claim for service connection for 
scleroderma.  

The veteran's written statements on this issue have been 
taken into consideration; however, as previously noted, he 
cannot provide competent evidence to establish the etiology 
of any current diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  

Moreover, the doctrine of reasonable doubt is not for 
application on this issue because the preponderance of the 
evidence is against the veteran's service-connection claim 
for scleroderma.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  

Service connection for scleroderma with Raynaud's syndrome is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


